Citation Nr: 1314212	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  08-08 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1975.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board remanded this case in August 2011 to the RO to obtain Social Security Administration (SSA) records and an aid and attendance evaluation.  

The issue of entitlement to SMC based on the need for the aid and attendance of another person is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, is in need of regular aid and attendance.  Need for aid and attendance means helplessness or is so nearly helpless as to require the regular aid and attendance of another person.  A Veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the Veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352(a) (2012).  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.351(b) (2012).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  "Bedridden" will be a proper basis for the determination.  38 C.F.R. § 3.352(a) (2012).

A Veteran will be found to be bedridden if the condition actually requires that he remain in bed, but not if he voluntarily stays in bed or if a physician merely recommends bed rest.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions that the Veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

Although a Veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, the Court has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present."  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

A review of the claims files reveals that even though the Veteran has indicated that he is receiving SSA benefits, the only SSA information on file is a September 1996 decision denying SSA benefits.  Additionally, although a VA aid and attendance examination was conducted in September 2011, the examination findings are inadequate for a reasoned determination.  The Veteran is service connected for recurrent lumbosacral strain with degenerative disc disease, 60 percent disabling.  He is legally blind but is not service-connected for this disability.  While the examiner found that the Veteran's degenerative disc disease of the lumbar spine, at L5-S1, would qualify him for aid and attendance because of difficulty getting around, difficulty doing things around his apartment, and decreased range of motion, he found a normal gait and normal strength in the lower extremities without spasms, muscle atrophy, or additional loss of motion on repetitive testing.  The examiner did not specifically address how the Veteran's lumbar disorder affected his ability to perform functions of self care, as needed in a claim for SMC.  Consequently, additional development is needed prior to Board adjudication to determine whether there is a need for the assignment of SMC.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for a low back disorder since September 2011, which is the date of the most recent medical evidence on file.  After securing the necessary authorization, the RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2012).

2.  The AMC/RO will make another attempt to obtain all records from the SSA pertaining to the Veteran's claim for SSA benefits, to include any records dated after 1996.  Any records obtained will be associated with the claims folder.  If no additional records are available, VA will obtain written confirmation of this from SSA.

3.  After the above have been completed, the VA examiner who evaluated the Veteran in September 2011 will be asked to review the claims files and provide clarification of the findings in the September 2011 report.  If the examiner who evaluated the Veteran in September 2011 is not available, the RO will obtain an opinion from another appropriate medical professional.  If the reviewer determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. § 3.158, 3.655 (2012).  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  The aid and attendance examiner must assess the impact of the Veteran's service-connected low back disability on his ability to perform functions of self care, to include his ability to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, and to attend to the wants of nature, in accordance with the criteria in 3.352(a) (2012).  The examiner must note whether the Veteran has physical incapacity due solely to his service-connected low back disability that renders him unable to protect himself from hazards or dangers incident to his daily environment.  The rationale for all opinions expressed must be explained.    

4.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claim for entitlement to SMC based on the need for the regular aid and attendance of another person or housebound status.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

